 OIL WORKERS LOCAL 4-23 (GULF OIL)Oil,Chemical and AtomicWorkers International,Union,Local Union No. 4-23,AFL-CIO,andGulf Oil Corporation.Case 23-CB-277928 February 1985DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 7 December 1983 Administrative Law JudgeWilliam A. Gershuny issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the Employer-Charging Party and theGeneral Counsel filed briefsin response.The Board has considered the decision and therecord' in light of the exceptions and briefs andhas decided to affirm the judge's rulings, findings 2and conclusions3 and to adopt the recommendedOrder as modified.41.We agree with the judge's conclusion that theRespondent violated Section 8(b)(1)(A) by expel-ling Supervisor Rhodes based on Rhodes' previousarbitration testimonywhile still an employee5which had supported management's discharge of afellow union member. The judge based his conclu-sion on the impact of Rhodes' expulsion on otheremployee-members who might be restrained in ex-ercising their Section 7 rights to testify againstgrievants in contractual arbitration hearings.Wenote in support of his conclusion that the Respond-ent'smembership was well aware that the Re-spondent expelled Rhodes for this reason as ex-plained below.6IThe Respondent has requested oral argumentThe requestisdeniedas the record, exceptions,and briefs adequately present the issues and thepositions of the parties2The Respondenthas excepted to some ofthe judge's credibility find-ingsTheBoard's establishedpolicy is notto overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevantevidence convincesus that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findings2The judgeinadvertently states in the first paragraph of his decisionthat the complaint alleges that the Respondentviolated Sec 8(b)(4) Thecomplaint does not allegethis violation,nor was it passed on This inad-vertent error does not affect our decisionThe judgealso inadvertentlyneglectedto state whetherthe Respondent engaged inunfair labor prac-tices affecting commerceWe find thattheRespondent'sunfair laborpractices affect commerce within the meaningof Sec 2(6) and(7) of theAct4The Order is modifiedto requirethat theRespondent expunge fromits records evidence ofits unlawfuldiscipline ofRhodes and that he be sonotifiedSeePlumbers Local 119 (Kamtech, Inc),264 NLRB688 (1982)5The recordindicatesgenerally that Rhodes servedas a temporary"relief" supervisorduring various,apparently limited,periods starting in1978, includingin June 1979and May 1981,as a resultof which he wascalled to give arbitration testimony in November1982However, therecord doesnot indicate that Rhodes served as a supervisor at the timehe gave this arbitration testimonyHis promotion to permanent supervi-sor did not occur until March 19838Member Hunter disagrees that the Union violated Sec 8(b)(1)(A) byexpelling Rhodes from membershipMemberHunter notes that Rhodes475Shortly after the arbitration hearing at whichRhodes testified, an officer of the Respondent whohad attended the hearing filed internal unioncharges against Rhodes. These charges alleged,without specification, that' Rhodes had engaged in"conduct detrimental to the welfare and interestsof the membership." The Respondent publicizedthese charges by posting them on the union bulletinboard and by announcing them at a general mem-bership meeting.At its next general membership meeting the Re-spondent tried Rhodes, the union officer who hadfiled the charges presented the case against him.The officer's presentation consisted entirely of anaccount of Rhodes' arbitration testimony regardingwhy Rhodes had prepared two poor work per-formance letters on the grievant and the relatedcontention that Rhodes' conduct as a supervisorhad been improper. No other evidence was offeredagainstRhodes,and Rhodes did not attend thetrial.Based on this evidence the members at themeeting voted to expel Rhodes.On these facts we agree with the judge that therecord establishes that the Respondent expelledRhodes based on his arbitration testimony given asan employee as well as on the supervisory conductRhodes testified to at the arbitration. Both of thesebases for the discipline violate the Act, and in par-ticular the Respondent's expulsion of Rhodes vio-lated Section 8(b)(1)(A) by its general impact onemployee-members who may wish to testify againstgrievants in contractual arbitration hearings.?Asstated above, Rhodes was an employee at the timeof his arbitration testimony and his expulsion forsuch testimony has a direct, adverse impact onother employees who would so testify.82.We also agree with the judge's conclusion thatthe Respondent violated Section 8(d) and Section8(b)(3) of the Act by disciplining Rhodes for testi-fying at the contractual arbitration hearing.9 Pro-had been promoted into a permanent supervisory position some 5 weeksbefore his expulsion from membership Thus, as a supervisor Rhodes hadno protected right to belong to the Union Accordingly,the Union couldexpelRhodes from membership for any reason without violating Sec8(b)(1)(A)Thus, contrary to his colleagues,Member Hunter would dis-miss the 8(a)(1)(A) allegationHowever,Member Hunter does agree thatthe Union's conduct was violative of Sec 8(b)(3) and Sec 8(d) in that theUnion thereby obstructed the operations of the arbitration procedure setforth in the collective-bargaining agreement and also violated Sec8(b)(1)(B) because the Union's action was motivated by Rhodes'behaviorwhile he was acting as a supervisor'It is equally clear that the related allegation against Rhodes in sup-port of his expulsion, that he engaged in misconduct as a supervisor, sup-ports the judge'sconclusion that the Respondent also violated Sec8(b)(1)(B) of the Act8We find that Rhodes' subsequent promotion to supervisor providesno basis for legitimizing union discipline directed at such employee con-duct8 In stating that the Respondent violated Sec 8(b)(1)(A) and (3) andSec 8(d) the judge explained that the "latter two sections were violatedContinued274 NLRB No. 63 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDtection of the arbitral process is a cornerstone inthe Federal statutory scheme of promoting indus-trial peace by the application and interpretation ofthe collective-bargaining agreement. The SupremeCourt, recognizing the importance of safeguardingthe arbitral process, sanctioned its integrity in theSteelworkerstrilogy.10The Board, too, has recog-nized this importance through its deferral policies.To maintain the confidence of those subject to itsprocesses, to assure its integrity and effectiveness asameans of dispute resolution, and to protect itsstatuswith respect to our deferral policies, arbitra-tionmust be shielded against measures whichwould tend to discourage any individual from ap-pearing and testifying fully and truthfully. Unionrules and discipline which are designed to discour-age or prevent individuals from testifying or beingcalled as witnesses in grievance-arbitration hearingsare inherently destructive of the contractual arbi-tralprocessand are therefore unlawful.TheUnion's discipline of Rhodes for giving arbitrationtestimony adverse to the grievant tended to ob-struct and impair the arbitral process. Accordingly,not to find a violation of Section 8(d) and Section8(b)(3) under these circumstances would sanctionthe perversion of the parties' arbitration clause andthe impairment of this voluntarily agreed-upon dis-pute resolution procedure.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Oil,Chemical and Atomic WorkersInternational Union, Local Union No. 4-23, AFL-CIO, Port Arthur, Texas, its officers, agents, andrepresentatives, shall take the action set forth in theOrder as modified.1.Delete paragraph 2(a) and substitute the fol-lowing."(a) Rescind the discipline imposed against LarryRhodes, expunge from its records all references tosuch discipline, and notify him in writing that thishas been done and that the discipline will not beused as a basis for future action against him."2.Substitute the attached notice for that of theadministrative law judge.derivatively because the union discipline obstructs and nullified the con-tractual arbitration clause "We disavow reliance on any suggestion thatthe Respondent's violations of Sec 8(b)(3) and Sec 8(d) were derivativerather than independent violations of the Act SeeTeamsters Local 788(Marston Ball),190 NLRB 24 (1971)10 Steelworkers v American Mfg Co,363 U S 564 (1960),SteelworkersvWarrior & Gulf Co,363US 574 (1960),Steelworkers vEnterpriseCorp,363 U S 593 (1960)APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain and coerce (i) employeesin the exercise of their rights under Section 7 ofthe Act and (ii) employers in the selection of theirrepresentatives for purposes of the adjustment ofgrievances by charging, trying, fining, or otherwisedisciplining our members because they gave testi-mony in arbitration procedures under the collec-tive-bargaining agreement, and by such conductthereby impairing the integrity of such arbitrationprocedures.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of theirSection 7 rights or employers in their selection ofrepresentatives for purposes of the adjustment ofgrievances or refuse to bargain with employers inviolation of Section 8(d) and Section 8(b)(3).WE WILL rescind the discipline imposed againstLarry Rhodes, expunge from our records all refer-ences to such discipline, and notify him in writingthat this has been done and that the discipline willnot be used as a basis for future action against him.OIL, CHEMICALAND ATOMIC WORK-ERS INTERNATIONALUNION, LOCALUNION No. 4-23, AFL-CIODECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law JudgeA hearing was conducted in Port Arthur, Texas, on Oc-tober 6-7, 1983, on complaint issued July 19, 1983, alleg-ing a violation of Section 8(b)(1)(A) and Section 8(b)(3)and (4) of the Act based on the expulsion of SupervisorRhodes from union membership on April 18, 1983.On the entire record, including my observation of wit-ness demeanor, I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAW1.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthatGulf Oil Corporation is an employer subject to theAct and that Respondent Union is a labor organizationwithin themeaningof Section 2(5) of the Act. OIL WORKERSLOCAL 4-23 (GULF OIL)477IITHE UNFAIR LABOR PRACTICEThe relevant facts are largely undisputed.At Gulf's Port Arthur refinery, where all operatingand maintenance employees are represented by Respond-ent Union, it has been a longstanding practice (acknowl-edged inartVI, sec. I(A)4(b)(6) of the current laboragreement) to use bargaining unit employees to "relieve"supervisors when the need arises due to sickness, vaca-tion, and additional workloads.While serving as tempo-rary supervisors, such employees continue to accrue bar-gaining unit seniority, are paid an adjusted hourly rate,retain their union membership, continue to pay uniondues, and retain all the fringe benefits of a unit employee.There is no contactual limitation on the period of timean employee may serve as temporary supervisor, al-though, in practice, such employees relieve a permanentsupervisor only for a brief period of days or weeks.Before their designation as temporary supervisors, thehourly employees are tested for their potential ability tobecome permanent supervisors and receive training frompermanent supervisors as to their duties and obligationsThis practice is an integral part of company policywhich selects its supervisors from the ranks of hourlyemployees.Temporary supervisors perform all the duties and pos-sess all the authority of permanent supervisors: to directthework force, to enforce company work rules andstandards, to receive and adjust grievances at step one ofthe contractual grievance-arbitration procedure, to meteout discipline to hourly employees, to submit oral andwritten reportstomanagementconcerning employeemisconduct, and to testify on behalf of the Company atarbitration hearings or other proceedings relating to suchemployee misconduct. There is no contractual limitationon the authority of temporary supervisors, but neitherpermanent nor temporary supervisors have any responsi-bility or authority in connection with collective bargain-ing.For some years, there has existed what the chairmanof the Union's workmen's committee aptly described asan oral "understanding" between the Union and theCompany that, whenever possible, hourly employees intheir capacity as temporary supervisors would not be putin a position of having to discipline a union brother orsister.The basis of the understanding was a joint recog-nitionof the potential conflict which confronts a tempo-rary supervisor who may be called upon to report andtestify against a union member, in contravention of aunion member's oath to "refrain from making statementsagainstbrothers.. . ." In the past, temporary supervisorshave imposed discipline, adjusted grievances, and submit-tedwritten and oral reports on employee misconductOn rare occasions, hourly employees have been subpoe-naed by management to testify at arbitration proceedings,but the record is not clear as to whether such employeesactually testifiedApparently no temporary supervisorhas ever testified on behalf of management at an arbitra-tion hearing prior to the one involved in this caseIn 1978, bargaining unit employee Rhodes was select-ed as a potential supervisor, was given training and, fromtime to time thereafter, served as a temporary supervisorin the laboratory In June 1979, temporary SupervisorRhodes prepared a poor performance report on employ-ee Hudson and submitted it to the director of the labora-toryHudson accused Rhodes of making false statementsin the report. Two yearslater, inMay 1981, Rhodesagain disciplined Hudson for an excessive absence fromher work station, giving her an oral warning and submit-ting a written report to the director In November 1982,during the course of an arbitration proceeding involvingthe discharge of Hudson, Rhodes testified on behalf ofmanagementas to the two prior incidents in which he, asa temporary supervisor, had taken disciplinary actionagainstHudson. The union representative objected to thetestimony of a union member and, when the objectionwas overruled by the arbitrator, he declined to ask anyquestions,statingthathewould not cross-examine aunion brother.On March 14, 1983, Rhodes was appointed a perma-nent supervisor, the checkoff of dues ceased. It is unclearwhenunionmembership ended.One week later, he received written notification that aformal intraunion charge had been filed against him bythe union representative at the arbitrationhearing, alleg-ing a violation of article V, section 4(10) of the unionconstitution ("engaging in conduct detrimental to thewelfare and interests of the membership . . ."). Thecharges were considered by theunionmembership at aspecial meeting on April 4, 1983, and thereafter on April18,a union trialwas conducted, Rhodes was foundguilty of the charges and he was expelled from member-ship, despite the fact that, 5 weeks earlier, Rhodes hadbecome a supervisor and nolongerpaid union dues. No-tices of the special meeting and of the trial were postedon union bulletin boards at the refinery and, at both ses-sions, the charges were explained to the members. Thebases of the chargeagainstRhodes, as explained to themembers, were (1) the disciplinary actionagainst Hudsontaken by Rhodes while a temporary supervisor (writtenand oral reports tomanagementconcerning Hudson's jobperformance) and (2) the overzealous performance ofRhodes' duties as temporary supervisor, which appearedto the Union to be an effort on Rhodes' part to get infor-mation to facilitate the eventual discharge of Hudson.The record evidence raises a strong inference that yet athird basis for the charge existed-Rhodes' testimony atthe arbitration hearing in support of management's dis-charge of Hudson.Board law is clear that Section 8(b)(1)(A) and (3) andSection 8(d) are violated by union discipline of employ-ee-members for testifying in contractual arbitration pro-ceedingsagainsta union memberAutoWorkers Local1989 (Caterpillar Tractor),249 NLRB 922 (1980),Team-sters Local 788 (Marston Ball),190 NLRB 24 (1971). Thelatter twosectionsare violated derivatively because theunion discipline obstructs and nullifies the contractual ar-bitration clauseHere, one of the bases for the disciplineagainstRhodes was the giving of testimony against an-other member whose grievance had been carried to arbi-tration.Whether, at the time of the union disciplinaryproceeding, Rhodes continued to be a member is not allthat clear from the record evidence: he had become apermanent supervisor 1 week earlier and dues checkoff 478DECISIONSOF NATIONALLABOR RELATIONS BOARDhad ceased. For purposes of this case, however, it mustbe assumed that his membership remained in effectduring the disciplinary proceedings, since there wouldhave been no purpose for the proceedings had the Unionconsidered Rhodes no longer a member. In any event,the discipline was violative of the Act because of itsimpact on other employee-members who might be re-strained in the exercise of their Section 7 rights to givetestimony against grievants in arbitration hearings.Metal-licLathers Local 46 (Cement League),259NLRB 70(1981).Moreover, the union discipline violated Section8(b)(1)(B) because it, in part at least, was directed againsttemporary Supervisor Rhodes for his participation ingrievance adjustment procedures under the contract. Co-lumbia Typographical Union 101 (Washington Post), 207NLRB 841 (1973);Florida Power v. ElectricalWorkersIBEW Local 641,417 U.S. 790 (1974). Here, the evidenceis clear and unmistakable that temporary supervisors pos-sess all the authority of permanent supervisors with re-spect to the adjustment of grievances. to receive and dis-pose of grievances at step one, to submit written and oralreports of discipline to management; and to participate ingrievance adjustment through the giving of testimony atarbitration proceedings.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent,Oil,Chemical and Atomic WorkersInternational Union Local Union4-23, AFL-CIO, PortArthur,Texas, its officers,agents, and representatives,shall1.Cease and desist from(a)Restraining and coercing (i) employees in the exer-cise of their rights under Section 7 of the Act and (ii)employers in the selection of their representatives forpurposes of the adjustment of grievances, by charging,trying, fining, or otherwise disciplining its members be-cause they gave testimony in arbitration proceduresunder the collective-bargaining agreement, and by suchconduct thereby impairing the integrity of such contractprocedures.(b) In any like or related manner restraining and co-ercing employees in the exercise of their Section 7 rightsor employers in their selection of representatives for pur-poses of the adjustment of grievances or by refusing tobargain with employers in violation of Section 8(b) andSection 8(b)(3).2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescind the discipline imposed against LarryRhodes and expunge from its records references to suchdiscipline.(b) Post at its offices and meeting halls copies of theattached noticemarked "Appendix."2 Copies of thenotice, on forms provided by the Regional Director forRegion 23, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.'If no exceptionsare filed asprovided by Sec 102 46 of theBoard'sRules andRegulations,the findings,conclusions, and recommendedOrder shall, as providedin Sec.102.48of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses.2 If this Order is enforcedby a Judgmentof a United States Court ofAppeals, the words inthe notice reading "Postedby Order of the Na-tional Labor RelationsBoard" shallread "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "